UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ewe a ~- ee 0 Oe ay my SH —= mee X
DWAYNE WHITE,

Plaintiff,

 

 

Vv.

WESTCHESTER COUNTY; WARDEN
MOCCIO, in his individual and official
capacities; JOSEPH K. SPANO,
Westchester County Department of ;
Corrections Commissioner, in his individual :
and official capacities; JOSEPH HALL, : 18 CV 12048 (VB)
Resolve to Stop the Violence Program
Supervisor, in his individual and official
capacities; and PAMELA SPENCER,
Solutions Program Supervisor, in her
individual and official capacities,

Defendants.

ORDER

 

 

 

Briccetti, J.:

 

Plaintiff, who is proceeding pro se and in forma pauperis, commenced this action by
filing a complaint on December 19, 2018. (Doc. #2). At that time, plaintiff was incarcerated at
the Westchester County Jail. (See id. at 1).

On November 12, 2019, the Court received notice that its October 25, 2019, Order
deeming defendants Warden Moccio, Joseph Spano, and Westchester County’s motion to dismiss
unopposed (Doc. #40), which was mailed to plaintiff, was returned as undeliverable because
plaintiff was released from custody. Information provided on DOCCS’s website states plaintiff
was released from DOCCS’s custody on August 13, 2019.

As the Court stated in its Order of Service dated January 25, 2019 (Doc. #6), it is
plaintiff’s responsibility to notify the Court in writing if his address changes, and the Court may
dismiss the action if plaintiff fails to do so.

The January 25 Order of Service was mailed to plaintiff, along with an “Instructions for
Litigants Who Do Not Have Attorneys” pamphlet and a blank “Notice of Change of Address”
form. (Doc. #7). Like the January 25 Order of Service, the Instructions pamphlet also states it is
plaintiff’s responsibility to notify the Court in writing if his address changes, and the Court may
dismiss the action if plaintiff fails to do so. (See id. at ECF 2).

On April 8, 2019, plaintiff filed a Notice of Change of Address, stating his updated
address at Downstate Correctional Facility in Fishkill, NY. (Doc. #17).
On April 18, 2019, plaintiff filed a second Notice of Change of Address, stating his
updated address at Franklin Correctional Facility in Malone, NY. (Doc. #18).

Since his release from DOCCS’s custody, plaintiff has not updated his address.

Accordingly, by December 16, 2019, plaintiff must update the Court in writing as to
his current address. Failure to comply with the Court’s Order may result in dismissal of
the action for failure to prosecute or comply with Court orders. Fed. R. Civ. P. 41(b).

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: November 14, 2019
White Plains, NY
SO ORDERED:

Ul

Vincent L. Briccetti
United States District Judge

 
